UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1123


SANAA LIFESTYLE INC., a South Dakota Corporation; SAIF AHMAD, an
individual; SANA AIJAZ, an individual,

                    Plaintiffs - Appellees,

             v.

VICTOR ROSSI, a Maryland Corporation; MANISH SINGH, an individual,

                    Defendants - Appellants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-00559-AJT-JFA)


Submitted: October 27, 2020                                 Decided: November 17, 2020


Before FLOYD and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Rossi, Manish Singh, Appellants Pro Se. Alex Robert Heidt, HEIDT LAW FIRM,
PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants appeal the district court’s orders entering a default judgment against

them as to liability and ordering damages, attorneys’ fees, and costs in this civil action

alleging fraud and breach of contract. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sanaa Lifestyle,

Inc. v. Rossi, No. 1:19-cv-00559-AJT-JFA (E.D. Va. Nov. 14, 2019, Jan. 6, 2020). We

grant Appellants’ motions to supplement the informal brief, for an extension to file the

reply brief, and to exceed the length limitations for the reply brief. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2